                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RUDOLPH M. TOUSSAINT,                                 :       No. 3:19cv425
                Plaintiff                             :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
SETERUS, INC. and                                     :
SERVICE LINK FIELD SERVICES,                          :
LLC,                                                  :
                               Defendants             :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

       AND NOW, to wit, this 30th day of December 2019, Defendant Service Link

Field Services, LLC’s motion to remand to state court (Doc. 20) is hereby

DENIED.

       Defendant Seterus, however, is directed to file a status report to the court

within thirty (30) days from the date of this order which properly sets forth the

citizenship of the parties. Failure to file the status report will result in the case

being remanded to the Monroe County Court of Common Pleas.

       The other parties are also directed to be cooperative with Defendant

Seterus in providing discovery with regard to these issues.

                                                             BY THE COURT:


                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
